           Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 1 of 20




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION



WILLIAM PERSICHETTI, on                 )   Case No.
behalf of himself and all others        )
similarly situated,                     )   COMPLAINT—CLASS ACTION
                                        )
              Plaintiff,                    DEMAND FOR JURY TRIAL
v.                                      )
                                        )
T-MOBILE USA, INC.,                     )
                                        )
              Defendant.                )
                                        )


      Plaintiff William Persichetti, individually and on behalf of all others

similarly situated, alleges the following against T-Mobile USA, Inc. (“T-Mobile”

or “Defendant”).

                             NATURE OF ACTION

      1.      This class action challenges T-Mobile’s practice of sending

unsolicited text message calls for telemarketing purposes without instituting

procedures for maintaining a list of persons who request not to receive such text

message calls. Plaintiff signed up for T-Mobile’s cellular service in December
            Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 2 of 20




2018.1 Since then, he has repeatedly received text message calls—including texts

for telemarketing purposes. On multiple occasions, Plaintiff asked T-Mobile to

stop sending his family and him text message calls, but T-Mobile has not stopped.

In fact, T-Mobile responded that it is unable to stop its “system-generated” text

message calls.

       2.      Plaintiff brings this class action for damages and other equitable and

legal remedies resulting from Defendant’s violation of the Telephone Consumer

Protection Act, 47 U.S.C. § 227, et seq., and the regulations promulgated

thereunder, 47 C.F.R. § 64.1200(d) (“TCPA”).

                            JURISDICTION AND VENUE

       3.      This Court has original jurisdiction over Plaintiff’s TCPA claims

pursuant to 28 U.S.C. § 1331, because they present a federal question.

       4.      This Court has personal jurisdiction over T-Mobile because it

contracted with Plaintiff in Georgia for cellular telephone services and directed

the text message calls at issue in this case to Plaintiff’s cellular telephone number

in Georgia.




1
 Plaintiff opted out of T-Mobile’s arbitration procedures for dispute resolution on January 15,
2019.
                                                2
           Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 3 of 20




      5.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a

substantial part of the events and omissions giving rise to Plaintiff’s claims

occurred in this District.

                                     PARTIES

      6.      Plaintiff William Persichetti resides in Canton, Georgia.

      7.      Defendant T-Mobile is a Delaware corporation with headquarters at

12920 SE 38th Street Bellevue, Washington.

                             FACTUAL ALLEGATIONS

      A.      T-Mobile Sent Text Message Calls to Plaintiff and Other
              Consumers for Telemarketing Purposes.

      8.      Plaintiff’s telephone number, (XXX) XXX-0092, is, and, since

December 23, 2018, has been, assigned to T-Mobile’s cellular service.

      9.      Plaintiff’s cellular telephone number, (XXX) XXX-0092, has been

registered on the national do-not-call registry since October 10, 2012.

      10.     Immediately after signing up for T-Mobile’s cellular service, Plaintiff

began receiving text message calls from T-Mobile in December.               Plaintiff

continued to receive the text message calls in subsequent months.

      11.     For example, Plaintiff received a message January 9, 2019 at 6:27

p.m. that said “You’ve got so much more than unlimited data with T-Mobile

ONE. Get thanked every Tuesday with free stuff, Netflix On Us and travel perks.
                                          3
        Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 4 of 20




Check out all your awesome benefits::[sic] t-mo.co/Morebenefits.” The hyperlink

in this message leads to a page that encourages the purchase of the “T-Mobile

ONE” cellular service package.

      12.   Similarly, Plaintiff has received at least three messages concerning

“T-Mobile Tuesdays” on January 9, 2019 at 4:03 p.m., January 29 at 1:48 p.m.,

and April 30 at 12:27 p.m.

      13.   The January 9 message said, “Tap into T-Mobile Tuesdays! Score

free stuff and great deals every week--just for being a customer. Take a look: t-

mo.co/2okUWrZ.”

      14.   The January 29 message said, “T-Mobile Tuesdays gives you free

stuff and great deals EVERY WEEK, just for being a customer. Download the

app: t-mo.co/2ot1Mh5.”

      15.   The April 30 message said, “Don’t forget! Get cool deals and

giveaways. Download the T-Mobile Tuesdays app & get thanked every week just

for being a customer. Do it now: t-mo.co/TUESDAYS.”

      16.   The purpose of these text message calls is to encourage customers to

download the T-Mobile Tuesday application, which T-Mobile uses to sell goods

and services.




                                        4
        Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 5 of 20




      17.     Once a customer clicks on the link and downloads the T-Mobile

Tuesday application, T-Mobile uses the application to deliver promotional

messages for T-Mobile products and services.

      18.     For instance, on April 23, 2019 T-Mobile messaged users of the T-

Mobile Tuesday application with an offer to “Buy a Samsung Galaxy S10e and

get one FREE via 24 monthly bill credits when you add a line.”

      19.     The “T-Mobile Tuesday” application also provides customers with an

opportunity to purchase goods and services from companies that have partnered

with T-Mobile.

      20.     For instance, in April and May of 2019 the T-Mobile Tuesday

Application      offered   movie    tickets    from     Atom     Tickets,   LLC

(www.atomtickets.com) for the price of $4 per ticket.

      21.     The T-Mobile Tuesday application also offered a “free” pizza from

Chuck E Cheese if the customer spent five dollars in game purchases.

      22.     In addition to encouraging customers to purchase goods or services

from both T-Mobile and companies that have partnered with T-Mobile, T-Mobile

Tuesdays also provides free and discounted promotional offers for the purpose of

encouraging its customers to continue purchasing cellular service from T-Mobile.




                                        5
          Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 6 of 20




         23.   T-Mobile operates as a no-contract, or month-to-month, cellular

service provider. Customers can cancel their service at any time without penalty.

         24.   The content of the text message calls that Plaintiff received from T-

Mobile demonstrates that they are sent for the purpose of encouraging the

purchase of goods or services.       The text message calls are not sent for an

emergency purpose.

         25.   Shortly after receiving the first unwanted text message call from T-

Mobile in December, Plaintiff accessed his account preferences to opt out of all

alerts and messaging from T-Mobile, but continued to receive text message calls

from T-Mobile.

         26.   In or around late December, Plaintiff called T-Mobile customer

service and asked T-Mobile to stop sending the text message calls, but continued

to receive text message calls after contacting T-Mobile customer service.

         27.   On or around January 8, Plaintiff sent an email to T-Mobile’s CEO,

John Legere, requesting that T-Mobile stop sending him unwanted text message

calls.

         28.   A representative from Mr. Legere’s office responded and informed

Plaintiff that the text message calls are automated and T-Mobile is unable to stop




                                          6
        Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 7 of 20




them from being sent. The representative, however, promised to take Plaintiff off

the list for marketing text message calls.

      29.    After this exchange with the CEO’s representative, Plaintiff

continued to receive marketing text message calls from T-Mobile.

      30.    Plaintiff sent another email to Mr. Legere’s office, again requesting

that the text message calls stop.

      31.    The same customer service representative responded by email on

January 12 and explained:

      System generated text messages from T-Mobile are intended to let
      you know of the benefits that are available to you. As we previously
      discussed, we are unable to stop our system from sending generated
      texts about your service. Please know that this is common upon
      activating new service and does stop with time. (Emphasis added)

      32.    Consistent with these statements, Plaintiff still continues to receive

T-Mobile text message calls. The text message calls are not limited to texts about

his cellular service.   He also continues to receive text message calls about

promotional offers from T-Mobile.

      33.    T-Mobile’s internal do-not-call policy is insufficient, does not

comply with minimum standards, and its business practices are such that it

willfully sends telemarketing text messages to persons and telephone numbers that

are—or should be—on its do-not-call list.

                                             7
        Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 8 of 20




      34.   In addition, or in the alternative, T-Mobile’s internal do-not-call

policy is not actually implemented with respect to a subset of telemarketing text

message calls T-Mobile makes to its customers. This subset includes the T-Mobile

Tuesday text message calls.

      35.   T-Mobile has been sued multiple times for calling behavior similar to

the behavior described in this complaint.

      36.   T-Mobile is aware of the TCPA’s requirement that it cannot send

telemarketing text message calls without instituting procedures for maintaining a

list of persons who have requested not to receive such text message calls and

procedures for honoring those requests.

      37.   Each text message call T-Mobile sent to Plaintiff’s cellular phone,

including those after he asked T-Mobile to stop sending messages, was sent

knowingly or willfully.

      B.    T-Mobile’s Violations of the TCPA Harmed Plaintiff

      38.   Plaintiff carries his cellular telephone with him at most times so that

he can be available to family, friends, and his employer. Each time he receives a

text message call from T-Mobile, his cellular phone rings or vibrates.

      39.   T-Mobile’s text message calls invaded Plaintiff’s privacy and

intruded upon his right to seclusion. The text message calls frustrated and upset

                                            8
         Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 9 of 20




Plaintiff by interrupting his daily life and constitute a continuing nuisance. The

text message calls wasted his time by requiring Plaintiff to take measures—such

as calling and emailing T-Mobile customer service—to attempt to stop receiving

the messages.

      40.      T-Mobile’s text message calls intruded upon and occupied the

capacity of Plaintiff’s cellular telephone and depleted the battery of Plaintiff’s

cellular telephone. The text message calls temporarily seized and trespassed upon

Plaintiff’s use of his cellular telephone, and caused him to divert attention away

from other activities to address the calls.

                        CLASS ACTION ALLEGATIONS

      41.      On January 15, 2019, Plaintiff opted out of T-Mobile’s arbitration

procedures for dispute resolution.

      42.      Plaintiff brings this lawsuit under Federal Rules of Civil Procedure

Rules 23(a), (b)(2), and (b)(3) as a representative of the following class:

            Each person within the United States or its territories who (1)
            received two or more text message calls within twelve months of
            each other; (2) from or on behalf of T-Mobile; (3) which text
            messages were sent for the purpose of encouraging the purchase of
            property, goods or services.

Plaintiff reserves the right to amend the class definitions following an appropriate

period of discovery.

                                              9
        Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 10 of 20




      43.    Excluded from the Class are T-Mobile, its employees, agents and

assigns, and any members of the judiciary to whom this case is assigned, their

respective court staff, and Plaintiff’s counsel.

      44.    Because auto-dialing equipment maintains records of each contact,

members of the above-defined Classes can be identified through T-Mobile’s

records.

                                     Numerosity

      45.    At the time of filing, Plaintiff does not know the exact number of

Class Members. But public complaints about unwanted T-Mobile text messages

and the number of T-Mobile customers indicate that Class Members likely

number in the tens of thousands, at least, and are geographically disbursed

throughout the country.

      46.    The alleged size and geographic disbursement of the Class makes

joinder of all Class Members impracticable.

                          Commonality and Predominance

      47.    Common questions of law and fact exist with regard to each of the

claims and predominate over questions affecting only individual Class members.

Questions common to the Classes include:




                                          10
        Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 11 of 20




             a.    Whether T-Mobile sent telemarketing text message calls to the

cellular telephones of Plaintiff and Class members;

             b.    Whether    T-Mobile’s      internal do not call      compliance

mechanisms, if any, comply with 47 C.F.R. § 64.1200(d);

             c.    Whether T-Mobile’s text messages were sent knowingly or

willfully;

             d.    Whether T-Mobile knowingly or willfully violated the

regulations prescribed in 47 C.F.R. § 64.1200(d); and

             e.    Whether T-Mobile should be enjoined from engaging in such

conduct in the future.

                                    Typicality

      48.    Plaintiff’s claims are typical of the claims of the Class, in that

Plaintiff, like all Class Members, has been injured by T-Mobile’s uniform

misconduct of sending telemarketing text message calls to persons without having

instituted and actually implemented the minimum standards for maintaining a list

of persons who have requested not to receive such messages.

                           Adequacy of Representation

      49.    Plaintiff will fairly and adequately protect the interests of the Class

and is committed to the vigorous prosecution of this action. Plaintiff has retained

                                         11
          Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 12 of 20




counsel experienced in class action litigation and matters involving TCPA

violations.

                                     Superiority

         50.   A class action is superior to other available methods for the fair and

efficient adjudication of this controversy. Because the amount of each individual

Class member’s claim is small relative to the complexity of the litigation, and

because of T-Mobile’s financial resources, class members are unlikely to pursue

legal redress individually for the violations detailed in this complaint. Class-wide

damages are essential to induce T-Mobile to comply with Federal law.

Individualized litigation would significantly increase the delay and expense to all

parties and to the Court and would create the potential for inconsistent and

contradictory rulings. By contrast, a class action presents fewer management

difficulties, allows claims to be heard which would otherwise go unheard because

of the expense of bringing individual lawsuits, and provides the benefits of

adjudication, economies of scale, and comprehensive supervision by a single

court.

                       FIRST CLAIM FOR RELIEF
   Negligent “Internal Do Not Call” Violations of the Telephone Consumer
                    Protection Act, U.S.C. §§ 227, et seq
         51.   Plaintiff incorporates the above paragraphs by reference.


                                          12
        Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 13 of 20




      52.      The Telephone Consumer Protection Act required the Federal

Communication Commission to initiate a rulemaking proceeding concerning the

need to protect residential telephone subscribers’ privacy rights and to protect

subscribers from receiving telephone solicitations to which they object. 47 U.S.C.

§ 227(c)(1).

      53.      The Telephone Consumer Protection Act required the Federal

Communication Commission to conclude such proceedings by issuing regulations

to implement methods and procedures for protecting such privacy rights

efficiently, effectively and without the imposition of any additional charge to

telephone subscribers. 47 U.S.C. § 227(c)(2).

      54.      In doing so, the Federal Communications Commission determined

that the most efficient, effective, and economic manner to protect such privacy

rights was to require all entities engaging in telemarketing, whether or not such

calls constitute telephone solicitations, to establish specific procedures and have

those procedures in place at the time of initiating any telephone call to residential

telephone numbers for telemarketing purposes. 47 C.F.R. § 64.1200(d).

      55.      In 2003, the FCC extended these same protections to wireless

subscribers. 47 C.F.R. § 64.1200(e).

      56.      Text messages are “calls” for purposes of the TCPA.

                                         13
 Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 14 of 20




57.   The Federal Communications Commission’s regulations provide:

            No person or entity shall initiate any call for telemarketing
            purposes to a residential telephone subscriber unless such
            person or entity has instituted procedures for maintaining a list
            of persons who request not to receive telemarketing calls made
            by or on behalf of that person or entity.

      47 C.F.R. § 64.1200(d).

58.   The procedures required must include the following:


          (1) Written policy. Persons or entities making calls for
          telemarketing purposes must have a written policy, available
          upon demand, for maintaining a do-not-call list.

          (2) Training of personnel engaged in telemarketing. Personnel
          engaged in any aspect of telemarketing must be informed and
          trained in the existence and use of the do-not-call list.

          (3) Recording, disclosure of do-not-call requests. If a person or
          entity making a call for telemarketing purposes (or on whose
          behalf such a call is made) receives a request from a residential
          telephone subscriber not to receive calls from that person or
          entity, the person or entity must record the request and place the
          subscriber's name, if provided, and telephone number on the do-
          not-call list at the time the request is made. Persons or entities
          making calls for telemarketing purposes (or on whose behalf such
          calls are made) must honor a residential subscriber's do-not-call
          request within a reasonable time from the date such request is
          made. This period may not exceed thirty days from the date of
          such request. If such requests are recorded or maintained by a
          party other than the person or entity on whose behalf the
          telemarketing call is made, the person or entity on whose behalf
          the telemarketing call is made will be liable for any failures to
          honor the do-not-call request. A person or entity making a call
          for telemarketing purposes must obtain a consumer's prior
                                 14
       Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 15 of 20




                  express permission to share or forward the consumer's request
                  not to be called to a party other than the person or entity on
                  whose behalf a telemarketing call is made or an affiliated entity.

                  (4) Identification of sellers and telemarketers. A person or entity
                  making a call for telemarketing purposes must provide the called
                  party with the name of the individual caller, the name of the
                  person or entity on whose behalf the call is being made, and a
                  telephone number or address at which the person or entity may be
                  contacted. The telephone number provided may not be a 900
                  number or any other number for which charges exceed local or
                  long distance transmission charges.

                  (5) Affiliated persons or entities. In the absence of a specific
                  request by the subscriber to the contrary, a residential subscriber's
                  do-not-call request shall apply to the particular business entity
                  making the call (or on whose behalf a call is made), and will not
                  apply to affiliated entities unless the consumer reasonably would
                  expect them to be included given the identification of the caller
                  and the product being advertised.

                  (6) Maintenance of do-not-call lists. A person or entity making
                  calls for telemarketing purposes must maintain a record of a
                  consumer's request not to receive further telemarketing calls. A
                  do-not-call request must be honored for 5 years from the time the
                  request is made.

      47 C.F.R. § 64.1200(d).

      59.     T-Mobile sent two or more telemarketing text message calls within

twelve months of each other to Plaintiff and Class members without instituting or

implementing procedures that meet the minimum standards of              47 C.F.R. §

64.1200(d).


                                         15
        Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 16 of 20




      60.    T-Mobile did not honor requests to be placed on its do-not-call list

and to not receive text message calls from or on behalf of T-Mobile.

      61.    In the alternative, T-Mobile did not honor requests to be placed on its

do-not-call list and to not receive text message calls from or on behalf of T-

Mobile with respect to a subset of T-Mobile telemarketing text message calls,

such as the messages advertising the T-Mobile Tuesday application.

      62.    T-Mobile’s telemarketing text message calls also did not provide a

telephone number or address at which T-Mobile may be contacted.

      63.    Pursuant to 47 U.S.C. § 227(c)(5)(B), and as a result of the alleged

violations of the TCPA, Plaintiff and Class members are entitled to an award of

$500.00 in damages for each negligent violation.

      64.    Plaintiff and Class Members are also entitled to and seek injunctive

relief prohibiting future violations of the TCPA.

                    SECOND CLAIM FOR RELIEF
   Knowing or Willful “Internal Do Not Call” Violations of the Telephone
            Consumer Protection Act, 47 U.S.C. §§ 227, et seq

      65.    Plaintiff incorporates the above paragraphs by reference

      66.    T-Mobile knowingly or willfully sent two or more telemarketing text

message calls within twelve months of each other to Plaintiff and Class members



                                         16
       Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 17 of 20




without instituting or implementing procedures that meet the minimum standards

of 47 C.F.R. § 64.1200(d).

      67.   When it sent these text message calls, T-Mobile was aware of the

TCPA’s requirement that it cannot send telemarketing text message calls without

instituting procedures for maintaining a list of persons who have requested not to

receive such text message calls and procedures for honoring such requests.

      68.   T-Mobile did not honor requests to be placed on its do-not-call list

and to not receive text message calls from or on behalf of T-Mobile.

      69.   In the alternative, T-Mobile did not honor requests to be placed on its

do-not-call list and to not receive text message calls from or on behalf of T-

Mobile with respect to a subset of T-Mobile telemarketing text message calls,

such as the messages advertising the T-Mobile Tuesday application.

      70.   T-Mobile’s telemarketing message calls also did not provide a

telephone number or address at which T-Mobile may be contacted.

      71.   Pursuant to 47 U.S.C. § 227(c)(5)(C), and as a result of the alleged

violations of the TCPA, Plaintiff and Class members are entitled to an award of

$1,500.00 in damages for each such knowing or willful violation.




                                        17
        Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 18 of 20




                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of the Class defined

above, respectfully requests that this Court:

      A.     Determine that the claims alleged herein may be maintained as a

class action under Federal Rule of Civil Procedure 23, and issue an order

certifying the Class defined above and appointing Plaintiff as the Class

representative;

      B.     Award $500 in statutory damages for each and every text message

call that T-Mobile sent in violation of 47 U.S.C. § 227(c)(5) of the TCPA;

      C.     Award $1,500 in statutory damages for each and every text message

call that T-Mobile willfully or knowingly sent in violation of 47 U.S.C. §

227(c)(5) of the TCPA;

      D.     Grant appropriate injunctive and declaratory relief, including, without

limitation, an order requiring T-Mobile to implement measures to stop future

violations of the TCPA; and

      E.     Grant such further relief as the Court deems proper.

                          DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury.




                                         18
      Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 19 of 20




                  DOCUMENT PRESERVATION DEMAND

     Plaintiff hereby demands that the Defendant take affirmative steps to

     preserve all recordings, data, emails, phone records, dialer records,

     documents and other tangible things that relate to the allegations herein,

     Plaintiff, the putative class members, or any non-party associated with any

     text message, telemarketing campaign, account, sale, or file associated with

     Plaintiff or the putative class members. These materials are likely relevant

     to the litigation of Plaintiff’s claims. If Defendant is aware of any non-party

     (e.g., a dialing vendor) that has possession, custody or control of any such

     materials, Plaintiff demands that Defendant request that such non-party also

     take steps to preserve the materials. This demand should not be construed to

     narrow the scope of any independent document preservation duties of the

     Defendant.

Dated: May 28, 2019             Respectfully submitted,

                               By:   /s/ Justin T. Holcombe
                                     Justin T. Holcombe
                                     Georgia Bar No. 552100
                                     jholcombe@skaarandfeagle.com
                                     Kris Skaar
                                     Georgia Bar No. 649610
                                     kskaar@skaarandfeagle.com



                                       19
Case 1:19-cv-02424-JPB Document 1 Filed 05/28/19 Page 20 of 20




                            SKAAR & FEAGLE, LLP
                            133 Mirramont Lake Drive
                            Woodstock, GA 30189
                            Tel: (770) 427-5600
                            Fax: (404) 601-1855

                            James M. Feagle
                            Georgia Bar No. 256916
                            jfeagle@skaarandfeagle.com
                            Cliff R. Dorsen
                            Georgia Bar No. 149254
                            cdorsen@skaarandfeagle.com
                            SKAAR & FEAGLE, LLP
                            2374 Main Street, Suite B
                            Tucker, GA 30084
                            Tel: (404) 373-1970
                            Fax: (404) 601-1855

                            Daniel C. Girard (pro hac vice forthcoming)
                            dgirard@girardsharp.com
                            Simon S. Grille (pro hac vice forthcoming)
                            sgrille@girardsharp.com
                            GIRARD SHARP LLP
                            601 California Street, Suite 1400
                            San Francisco, California 94108
                            Tel: 415-981-4800
                            Fax: 415-981-4846

                            Counsel for Plaintiff and the Proposed
                            Class




                             20
